Petrus Resources Corporation 3211 Ocean Drive Vero Beach , Florida 32963 Jan. 17, 2012 Bridgette Lippmann Special Counsel Mara L. Ransom Assistant Director United States Securities and Exchange Commission Washington, D.C. 20549 Re: Petrus Resources Corporation Amendment No.2 to Registration Statement on Form S-1 Filed November 12, 2011 File No. 333-176879 Dear Ms. Lippmann, This amendment is being filed to correct a couple of numerical errors at the beginning of the amendment. I guess Firday the 13th got us. Very truly yours, /s/ Rory O’Dare Rory O’Dare, President Petrus Resources Corporation
